Case 19-20819-jra Doc 24 Filed 04/16/19 Page 1 of 6

Fill in this information to identify your case:

 

 

 

 

 

 

 

Debtor l Melissa Beth Wawrzyniak
First Name Middlc Name L.ast Name
Debtor 2
(Spouse1 if H]ing) Fil’S\ Nal'l'l€ Mlddit.‘ NB|T!E ll_.a$[ NH|T!E
United States Bankruptcy Court for the: NORTHERN D|STRICT OF |ND|ANA l:l Check if this is an amended plan, and
list below the sections of the plan that
Case number: 19-20819 have been changed
(If` known)
Ofi"icial Form 113
Chapter 13 Plan 12/17

 

Notices

'I`o Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be conlirmable.

In the following notice to creditors you must check each box that applies

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
an attorney1 you may wish to consult one.

It` you oppose the plan’s treatment ot` your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may Contirm this plan without Furtlter notice if no objection to continuation is filed Sec
Ba.nkruptcy Rule 3015. ln addition, you may need to tile a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importan ce. Debtors must check one box on each line to state whether or not the
platt includes each of the follo wing items. lftm item is checked as “Not included ” or ifbotlt boxes are checked, the provision
will be ineffective I]".§‘ef out later in tilepian.

 

 

 

 

l.l A limit on the amount of a secured claim, set out in Section 3.2, which may result in l [ncluded I:I Ngt Included
a partial payment or no payment at all to the secured creditor

1.2 Avoidauce of a judicial lien or nonpossessory, nonpurchase-money security interest, El Included l Not [ncjuded
set out in Section 3.4.

1.3 Nonstandard provisions, set out in Part 8. l:l lncluded l Not included

 

 

 

 

 

 

Plan Payments and Length of Plan

 

2.1 Debtor(s) will make regular payments to the trustee as follows:
§1675 per Month for § months
lnsert additional lines ifneeded.

lf fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

2.2 Regular payments to the trustee will be made from future income in the following manner.
Check all that appiy.'
l:l Debtor(s) will make payments pursuant to a payroll deduction order.

Debtor(s) will make payments directly to the trustee
l:l Other (specify method of` payment):

2.3 lncome tax refunds.

Check one.
l:l Debtor(s) will retain any income tax refunds received during the plan term.
APPEND|X D Chapter 13 Plan Page l

Softwarc Copyrighl (c] 1995-low Bat Case, LL(` - mmv.'bcstcasc.com Besl Cas¢ Bani:ruptcy

Case 19-20819-jra Doc 24 Filed 04/16/19 Page 2 of 6

Debtor Me[issa Beth Wawrzyniak Case number 19-20819

 

 

l:l Debtor(s) will supply the trustee with a copy ot`each income tax return iiled during the plan term within 14 days ot` filing the
return and will turn over to the trustee all income tax refunds received during the plan term.

l Debtor(s) will treat income refunds as i`ol|ows:
Debtors will turn over to the Trustee combined tax refunds in excess of $750.00 received during the first

three (3) years of the plan, in any year Debtor's income exceeds $25,000, to be used as a dividend to
unsecured creditors. This does not include the earned income credit or the child tax credit.

 

2.4 Additional payments.

Check one.
l None. lf "None " is checked the rest qf§ 2.4 need not be completed or reproduced
2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is 3100,500.00_

Treatment of Secured Claims

 

3.1 Maintenance of payments and cure of default, if any.

Check one.

l:l None. lf` “None ” is checked the rest af§ 3.l need not be completed or reproduced

l The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
required by the applicable contract and noticed in conformity with any applicable rules. Thesc payments will be disbursed either
by the trustee or directly by the dcbtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
disbursements by the trustee1 with lntercst, if any, at the rate statcd. Unless otherwise ordered by the court, the amounts listed on
a proof ot` claim filed before the filing deadline under Bankruptcy Rulc 3002(c} control over any contrary amounts listed below
as to the current installment payment and arrearage. In the absence ofa contrary timely filed proof of claim, the amounts stated
below are controlling. It`reliet` from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
otherwise ordered by the court, all payments under this paragraph as to that collateral will ceasc, and all secured claims based on
that collateral will no longer be treated by the plan, The final column includes only payments disbursed by the trustee rather than

 

by the debtor(s).
Name of Creditor Collateral Current installment Amount of lnterest rate Monthly payment Estimated
payment arrearage (it` any) on arrearage on arrearage total
(including escrow) (it` applicable) payments by
trustee
3611 Kingsway
Drive Crown _ _
Pacit”lc Union point, |N 43307 Prepetttton:
Financia Lake Cou nty $1,440.00 $0.00 0.00°/0 $0.00 $86,400.00
Disburscd by:
- Trustec
l:l chtor(s)
insert additional claims as needed
3.2 chucst for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
l:l None. if "Noae " is checked, the rest of§ 3.2 need not be completed or reproduced

The remainder of this paragraph will be effective only if the applicable box in Part I of this plan is checked

l The debtor(s) request that the court determine the value of the secured claims listed below. For each non»govemmental secured
claim listed below, the debtor(s) state that the value ofthc secured claim should be as set out in the column headed Amount of
secured claim. For secured claims of govemmental units, unless otherwise ordered by the court, thc value of a secured claim
listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
listed claim1 the value ot`the secured claim will be paid in full with interest at the rate stated below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
of this plan, lt`the amount ofa creditor’S Secured claim is listed below as having no value, the crcditor’s allowed claim will be
treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount oi`thc
creditor‘s total claim listed on the proot`ot`claim controls over any contrary amounts listed in this paragraph

The holder oi`any claim listed below as having value in the column headed Amount ofsecnred claim will retain the lien on the

Ofticial Form l 13 Chapter 13 Plan Page 2
Sol't\\'arc Copyrighl (c) 1996'1019 Btsx (`mc. Ll.C - wuwbmtcase,com Best Case Bankmp\cy

Case 19-20819-jra Doc 24 Filed 04/16/19 Page 3 of 6

 

 

Debtor Melissa Beth Wawrzyniak Case number 19-20819
property interest of the debtor(s) or the cstatc(s) until the earlier of:
(a) payment of the underlying debt determined under nonbankruptcy law, or
(b) discharge ofthe underlying debt under l 1 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.
Name of Estimated Collateral Value of Amount of Amount of lnterest Monthly Estimated
creditor amount of collateral claims senior secured claim rate payment to total of
creditor's to creditor's creditor monthly
total claim claim payments
3611
Kingsway
Drive
Crown
Lakes Of point |N
FOur 46307
Seasons Lake $220,000.0 5186,911.
POA $4,955.00 Cou my 0 00 $4,955.00 8.00% $161.79 $6,471.46

 

 

lnsert additional claims as needed

3.3 Secured claims excluded from ll U.S.C. § 506.
Check one.
l None. ll “None” is checked the rest of § 3.3 need not be completed or reproduced
3.4 Lien avoidance
Clieclt one.
l None. lf "None " is checked the rest of§ 3.4 need not be completed or reproduced
3.5 Surrender of collateral.

Check one.
- None. lf“None” is checked, the rest of§ 3.5 need not be completed or reproduced

Treatment of Fees and Priority Claims

4.1 General
Trustee's fees and all allowed priority elaims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.
4.2 Trustee’s fees
Trustee’s fees are governed by statute and may change during the course ofthe case but are estimated to be 4.00% of plan payments; and
during the plan term, they are estimated to total $4,020.00.
4.3 Attorney's fees.
The balance ofthe fees owed to the attorney for the debtor(s) is estimated to be $3[500.00.
4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
Check one.
l None. lf “None " is checked the rest of § 4.4 need not be completed or reproduced
4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount
Clzeclr one.
l None. ly hNone ” is checked tlie rest of § 4.5 need not be completed or reproduced
Offlcial Form ll3 Chapter 13 Plan Page 3

Solt\\‘are Cepyright (c} 1996-2019 851 Casc. LLC - \\'u“\\'.bestca.se.cem B<:t Case Bankmptci_.-

Case 19-20819-jra Doc 24 Filed 04/16/19 Page 4 of 6

Debtor Mellssa Beth Wawrzyniak Case number 19-2031 9

Treatment of Nonpriority Unsecured C|aims
5.1 Nonpriority unsecured claims not separately classified.
Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. lt` more than one option is checked, the option
providing the largest payment will be effective Check all that apply.
The sum ot` $

l:l % of the total amount of these claims, an estimated payment of 3
l The funds remaining after disbursements have been made to all other creditors provided for in this plan.

lt` the e‘**"‘" ‘f the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
$ . chardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least

this amount
5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check onc.

l None. lf “Noue” is checked, the rest of§ 5.2 needl not be completed or reproduced
5.3 Other separately classified nonpriority unsecured claims. Check oue.

l None. lf “Noue" is clzecked, the rest of§ 5.3 needl not be completed or reproduced

Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. Ali other executory
contracts and unexpired leases are rejected. Check one.

l None. lf "Noue" is checked the rest of§ 6.1 need not be completed or reproduced

Vesting of Property cf the Estate

 

7.1 Property of the estate will vest in the debtor(s) upon
Check the appliable box:
l:l plan confirmation
l entry of discharge

 

 

 

l:l other:
mmstandard Plan Provisions
8.1 Check "None" or List Nonstandard Plan Provisions
l None. If “Noue " is checked the rest ofPart 8 need not be completed or reproduced
Signafure(s):
9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

lftlre Del)tor(s) do not have au attorney, the Debfor(s) must sign belong otliem'ise the Debtor(s) signatures are optioual. The attorney for Deb!or(s),

 
 
 

 

 

   

 

ifa u !sigu b
X X
Signature of Debtor 2
Signatur f Debtor l
L,' is //<r
Exe/cuu§ on / Executed on

X <>ZW Date L:/O%C)

Christop`l‘ier Schmidgall
Signature of Attorney for btor(s)

 

 

Ofticia] Form l 13 Chapter 13 Plan Page 4
So:'twa.re Copq,'right (c] l996-2|]l9 Best Case. LLC - www.bstcase.com Bqt Case Bankrupt:y

Case 19-20819-jra Doc 24 Filed 04/16/19 Page 5 of 6

Debtor Melissa Beth Wawrzyniak Case number 19-20819

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Ofiicial Form 113, other than any nonstandard provisions
included in Part 8.

Oft`lcial Form l 13 Chapter 13 Plan Page 5
Sohwme Copyrigln (c) 1996»20|9 Bcs! Casc, LLC - www.bstmc,com 851 Casc Banlnuptcy

Case 19-20819-jra Doc 24 Filed 04/16/19 Page 6 of 6

Debtor Melissa Beth Wawrzyniak Case number 19-20819

 

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any diH`erence between the amounts set
out below and the actual plan terms, the plan terms control.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) $86,400.00
b. Modil'ied secured claims (Part 3, Section 3.2 total) $6,471.46
c. Secured claims excluded from ll U.S.C. § 506 (Part 3, Secrion 3.3 total) $0.00
d. Judicial liens or security interests partially avoided (Part 3. Section 3.4 total) $0.00
e. Fees and priority claims (Part 4 total) $7,520.00
f. Nonpriority unsecured claims (Part 5, Section 5. l, highest stated amount) $108.54
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.! total) $0.00
j. Nonstandard payments (Part 8, total) + $0.00
Total of lines a through j $100,500.00
Official Form 113 Chapter 13 Plan Page 6

Sohwarc Copyrigh! (C) l996»2019 Bst Casr_ LII,` - www.b§tmse.com 861 Case Banlmtptcy

